

115 HR 4526 IH: Stopping Lawless Actions of Politicians (SLAP) Act of 2017
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4526IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mr. Rokita introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide penalties for certain obstructions of the
			 enforcement of Federal immigration laws.
	
 1.Short titleThis Act may be cited as the Stopping Lawless Actions of Politicians (SLAP) Act of 2017. 2.Certain Obstructions of Enforcement of Immigration Laws (a)OffenseChapter 73 of title 18, United States Code, is amended by adding at the end the following;
				
 1522.Certain obstructions of enforcement of immigration lawsWhoever, being a State or local official having custody of an individual, knowingly ignores a request from the Federal Government for the custody of that individual, if the requesting authority has designated that individual as a violator of the immigration laws, shall be fined under this title or imprisoned not more than five years, or both.
 (b)Clerical AmendmentThe table of sections at the beginning of chapter 73 is amended by adding at the end the following:   1522. Certain obstructions of enforcement of immigration laws.. 